BARKDULL, Judge.
The appellant, defendant in the trial court, was tried non-jury and adjudicated guilty of attempted rape, and sentenced to three years in the State Prison. He has perfected this appeal and preserved for review, among other things, the propriety of the trial judge permitting into evidence certain statements made by the defendant during the trial while in the custody of law enforcement officers, to the effect that he would bet them $100.00 that he would not be convicted and if he was he would be placed on probation.
Even though these statements might have been voluntarily made, they were completely immaterial and irrelevant to the issue being tried, and would certainly have tended to besmirch the character and demeanor of the defendant, possibly prejudicing the trier of the fact and could only have been introduced for this purpose, said statements being wholly irrelevant to the State s case. See: Watkins v. State, 69 Fla. 355, 68 So. 176; Wolf v. State, 72 Fla. 572, 73 So. 740; Gafford v. State, 79 Fla. 581, 84 So. 602.
Therefore, the conviction and final judgment here under review is hereby reversed, and this cause remanded to the trial court for the purpose of a new trial.
Reversed and remanded with directions.